Fourth Court of Appeals
                                San Antonio, Texas
                                    December 17, 2015


                                   No. 04-15-00464-CV

        IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

               From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 30,953
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER
       The Appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 30, 2015. NO MORE EXTENSIONS OF TIME WILL BE
ALLOWED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court